Mr. Justice Freeman delivered the opinion of the court. This is a foreclosure suit, in which the notes secured by the trust deed were introduced in evidence. The master reported the amount of principal and interest due according to the tenor and effect of the said notes, and a decree was entered accordingly and sale of the premises ordered. The complainant made out & prima, facie case by producing the notes and deed of trust. Douglas v. Pfeiffer et al., 46 Ill. 102, 106. Ho testimony was offered in behalf of appellant. Interest was properly allowed, and there is no claim it was not correctly calculated. This appeal appears to have been prosecuted only for delay. The decree of the Circuit Court is affirmed.